Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason P. Lorfing (Reg. #59,925) on 2/18/2021.

The application has been amended as follows (amend claims 1 and 9, cancel claims 5 – 6, 14 – 20): 

1.	(Currently Amended)	A method, comprising:
	causing a first roll of at least a section of a towed object while the towed object is being towed in a first predetermined heading as part of a calibration process, wherein the section includes a towed object telemetry unit thereon;
	causing a second roll of at least the section of the towed object while the towed object is being towed in a second predetermined heading as part of the calibration process;
predetermined heading as part of the calibration process;
wherein the first predetermined heading, the second predetermined heading, and the third predetermined heading are different headings;
acquiring roll data from a magnetometer and an accelerometer of the towed object telemetry unit during the first, second, and third rolls of the towed object;
calibrating the magnetometer based on the roll data by adjusting bias and gain of the magnetometer such that the roll data fits a sphere;
causing a turn of the towed object from a first heading to a second heading as part of the calibration process;
acquiring turn data from the magnetometer and the accelerometer during the turn of the towed object; and
further calibrating the magnetometer based on the turn data by adjusting bias and gain of the magnetometer such that the turn data scales to a circle.

5-6.	(Canceled)

9.	(Currently Amended)	A non-transitory machine readable medium storing instructions executable by a processing resource to:
	perform a first calibration of a magnetometer by fitting roll data from an ellipsoid to a sphere and reducing an offset of the roll data from an origin of the sphere;
predetermined heading, a second roll of at least the portion of the towed object while the towed object is being towed in a second predetermined heading, and a third roll of at least the portion of the towed object while the towed object is being towed in a third predetermined heading as part of a calibration process and wherein the magnetometer and the accelerometer are positioned on the towed object; and
	perform a second calibration of the magnetometer by scaling turn data from an ellipse to a circle and reducing an offset of the turn data from an origin of the circle;
wherein the turn data is acquired from the magnetometer and the accelerometer during a turn of the towed object from a first heading to a second heading as part of the calibration process; and
wherein the first predetermined heading, the second predetermined heading, and the third predetermined heading are different headings.

14-20.	(Canceled)

Allowable Subject Matter
Claims 1, 2, 4, 7 – 13 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance:
The best prior art found to record are Roberts et al. (U.S. No. 2012/0134234 A1) and Sudow (U.S. No. 2015/0016216 A1) which teach the claimed invention however fail to disclose the limitations of “causing a first roll of at least a section of a towed object in combination with all the remaining limitations as required by the independent claims 1 and 9.  
In addition, note that Rodney et al. (U.S. 8,528,381 B2) which is included in the attached PTO-892, teaches a downhole sensor calibration apparatus including a rotational mechanism for guiding a sensing axis of an orientation responsive sensor (such as magnetometers or accelerometers) through a three-dimensional orbit about three orthogonal axes and further calibrating the orientation responsive sensor based on the rotated movements.  However, Rodney et al. is silent regarding the telemetry unit including both the magnetometer and accelerometer hence does not teach “acquiring roll data from a magnetometer and an accelerometer of the towed object telemetry unit during the first, second, and third rolls of the towed object”.  Rodney et al. further does not teach “calibrating the magnetometer based on the roll data by adjusting bias and gain of the magnetometer such that the roll data fits a sphere” and followed by “further calibrating the magnetometer based on the turn data by adjusting bias and gain of the 
Hence the prior art of records fail to teach the invention as set forth in claims 1, 2, 4, 7 - 13 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 01/27/2021 pp. 7 – 10 and 09/08/2020 pp. 8 - 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached which includes Rodney et al. reference described above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861